Citation Nr: 1205963	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-18 365	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2009, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  And, in September 2009, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration, which included obtaining a medical nexus opinion concerning the etiology of the Veteran's claimed disabilities, especially in terms of whether they are related to his military service or date back to his service.  He had this requested VA compensation examination in February 2010, and the medical nexus opinion offered was unfavorable to his claims.

In February 2011, after considering this opinion, the Board affirmed the denial of his claims and he appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2011, his attorney and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion asking the Court to vacate the Board's decision and to remand the claims for further development and readjudication in compliance with directives specified.  Later that same month, the Court issued an Order granting this Joint Motion and since has returned the file to the Board.

To comply with the Court's Order granting the Joint Motion, the Board in turn is again remanding the claims to the RO via the AMC in Washington, DC.


REMAND

According to the Joint Motion, the Board relied on an inadequate VA examination and opinion in denying these claims.  Pursuant to 38 U.S.C.A. § 5103A(a), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  Moreover, once such efforts to provide an examination are undertaken, an adequate one must be provided.  Barr v. Nicolson, 21 Vet. App. 303, 311 (2007).

In particular, the joint motion agrees that the February 2010 VA examination and opinion that were obtained pursuant to the Board's prior September 2009 remand directive were inadequate in that the VA examiner failed to consider statements regarding continuity of symptoms (back pain, etc.) since service.  More specifically, a February 2006 letter from R.F., M.D., had stated that the Veteran had sustained an injury to his back when he was in the Army and had experienced intermittent pain in his back ever since.  And while the February 2010 VA examiner acknowledged this February 2006 letter in his examination report, it does not appear that these statements regarding continuing back pain since service were considered by this VA examiner.

The Joint Motion also indicates the February 2010 VA examiner did not provide sufficient discussion of the testimony from the Veteran and his wife during a June 2009 videoconference hearing concerning his purported receipt of treatment during the 1960s, so in the interim since service, the records of which unfortunately are no longer available.

The Court-granted Joint Motion thus indicates the Board should obtain a clarifying opinion from the February 2010 VA examiner, or a new opinion if this examiner is unavailable to provide this further comment, to in turn address the Veteran's reported history, including as indicated in the February 2006 letter mentioned and in his and his wife's hearing testimony.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If still available, have the February 2010 VA examiner provide supplemental comment to the opinion he offered at the conclusion of that examination.  Specifically, as indicated in the Court-granted Joint Motion, he must discuss Dr. R.F.'s February 2006 letter noting the Veteran's injuries during service and report of having experienced intermittent back and neck pain ever since (i.e., of having experienced continuity of symptomatology since service).  In discussing this letter, the VA examiner must bear in mind that the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since service, not treatment for them, so he cannot conclude the Veteran did not have cervical and lumbar spine disability during those many intervening years since service merely because there is no documented treatment for this claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  This is not say, however, that this VA examiner cannot consider the absence of any documented treatment during those many intervening years as a relevant factor or consideration in concluding against the claims, just that he cannot consider this as the sole or only reason for concluding the Veteran did not have relevant disability during those many intervening years.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The February 2010 VA examiner also needs to consider the June 2009 hearing testimony of the Veteran and his wife that he had received treatment for his back and neck during the 1960s, so during the many intervening years since service, but that these medical treatment records are no longer available to document this treatment.

To facilitate providing this additional comment, the claims file, including a complete copy of this remand and a complete copy of the Joint Motion, must be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If the February 2010 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran will need to first be reexamined.

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claims as it would require adjudicating his claims based on the evidence already in the file.  See 38 C.F.R. § 3.655.

2.  Then readjudicate the claims in light of all additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



